Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2,3,12,21,22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 2, this claim states that the washing device includes “supply conduit” (i.e. rod 7, per Para 75), but claim 1 states that the washing device in “an interior of the washing chamber” (line 7 from last, claim 1).  The rod 7 is not in the washing chamber.  As such, claim 2 is not consistent with claim 1.
	As to claim 12, which of the 2 existing cavities does “the cavity” (line 2) relate back to?
	As to claim 21, “the drive” (line 4 from last) lacks antecedent basis.  Is such an intended structural limitation?

	As to claim 1, note was made of the combination of “being …washing solvent” (lines 4-9 from last), in combination with remaining claim limitations.  Harris teaches the remaining claim limitations, but not the combination.
As to claim 21, note was made of the combination of “being …washing solvent” (lines 3-9 from last), in combination with remaining claim limitations.  Harris teaches the remaining claim limitations, but not the combination.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nemish Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.